DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  On page 7, in line 7, the number “327” should be changed to --328--.  
Appropriate correction is required.

Claim Objections
Claims 1, 2, 4 and 8-11 are objected to because of the following informalities:
1)	In claim 1, line 9; claim 4, line 2 and in claim 8, line 4:  The term “set” should be changed to --sets--.
2)	In claim 2, line 1:  The term --device-- should be inserted after the term “interface”.
3)	In claim 9, lines 11 & 12:  The term “system” should be changed to --surface--.
4)	In claim 10, line 5 and in claim 11, line 5:  The phrase --sets of-- should be inserted after the term “second”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2009/0070942 to Chambers et al.  With respect to claims 1-4, Chambers et al. ‘942 shows the claimed limitations of a support surface (40) comprising:  a patient fluid support surface (48) comprising a first set of inflatable portions (56, 58) having an adjustable width and a second set of inflatable portions (150) having an adjustable length, the width and length both adjustable by changing an amount of fluid in each of the first and second inflatable portions (as shown in Figures 2 & 6 and as described on page 2, in paragraphs 0029 & 0031 and on page 3, in paragraphs 0041-0043); and a controller housing (142) comprising:  a user interface device 


(144); and a controller (147) operative to provide control of both inflating and deflating of the first (56, 58) and second (150) sets of inflatable portions in response to electronic control signals from the user interface device (144) (as shown in Figures 1, 6, 7A, 8 & 9 and as described on page 3, in paragraphs 0041-0044 and on page 4, in paragraphs 0052-0054); wherein the user interface device (144) comprises a plurality of user selections corresponding to a length setting for the second set of inflatable portions (150) and a width setting for the first set of inflatable portions (56, 58) (also as shown in Figures 8 & 9 and as described on page 4, in paragraphs 0052-0054); wherein the electronic control signals indicate a user input width selection for the first set of inflatable portions (56, 58) and a user input length selection for the second set of inflatable portions (150), and wherein the controller (147) receives, from the user interface device (144), the user input width selection for the first set of inflatable portions (56, 58) and the user input length selection for the second set of inflatable portions (150) (as shown in Figures 6, 7A & 9 and as described on page 3, in paragraph 0043 and on page 4, in paragraphs 0052-0054); and wherein the controller (147) is configured to control the first (56, 58) and second (150) sets of inflatable portions by:  determining, based on user input width selection, one or more first control valves (166, 198) corresponding to the first set of inflatable portions (56, 58); determining, based on user input length selection, one or more second control valves corresponding to the second set of inflatable portions (150) (also as shown in Figures 7A & 7B and as described on page 4, in paragraph 0049); providing one or more first control signals to the one or more first control valves (166, 198) to inflate at least one inflatable portion from the 


first set of inflatable portions (56, 58) and providing one or more second control signals to the one or more second control valves to inflate at least one inflatable portion from the second set (150) of inflatable portions (as shown in Figures 6, 7A, 7B & 9 and as described on page 3, in paragraphs 0043 & 0045 and on page 4, in paragraphs 0049 & 0052-0054).
With respect to claims 5-8, the reference further discloses the claimed limitations wherein the controller (147) is configured to receive a second electronic control signal from the user interface device (144) indicating a second user input width selection, and wherein the controller (147) is further configured to:  determine, based on second user input width selection, one or more third control valves (168, 200) corresponding to the first set of inflatable portions (56, 58); and provide one or more third control signals to the one or more third control valves (168, 200) to deflate at least one inflatable portion from the first set of inflatable portions (56, 58) (also as shown in Figures 6, 7A, 7B & 9 and as described on page 3, in paragraph 0043 and on page 4, in paragraphs 0049 & 0052-0054); wherein the controller (147) is configured to receive a second electronic control signal from the user interface device (144) indicating a second user input length selection, and wherein the controller is further configured to:  determine, based on second user input length selection, one or more third control valves corresponding to the second set of inflatable portions (150), and provide one or more third control signals to the one or more third control valves to deflate at least one inflatable portion from the second set of inflatable portions (150) (as shown in Figures 6, 7A, 7B & 9 and as described on page 3, in paragraphs 0043 & 0045 and on page 4, in paragraphs 0052-0054); wherein the patient fluid support surface further comprises a third set of inflatable portions 
With respect to claim 9, the reference shows the claimed limitations of a method for inflating a patient support surface (48) comprising:  obtaining, from a user interface device (144) and by a controller (147), electrical control signals indicating a user-defined adjustable width and a user-defined adjustable length; determining one or more fluid control valves (166, 168, 198, 200) that control an adjustable width and an adjustable length of the patient support surface based on the user-defined adjustable width and the user-defined adjustable length; and providing, to the one or more determined fluid control valves (166, 168, 198, 200), control signals to adjust the adjustable width and the adjustable length of the patient support surface to the user-defined adjustable width and the user-defined adjustable length by inflating at least one inflatable portion from a first set of inflatable portions (56, 58) corresponding to the adjustable width of the inflatable patient support surface (48) and inflating at least one 
With respect to claim 10, the reference discloses the claimed limitations of an apparatus (10) comprising:  a controller (147) operative to control a support surface system (48) that includes a first set of inflatable portions (56, 58) having an adjustable width and a second set of inflatable portions (150) having an adjustable length, the width and length both adjustable by changing an amount of fluid in each of the first and second sets of inflatable portions (as shown in Figures 1, 2 & 6 and as described on page 2, in paragraphs 0026, 0028, 0029  & 0031 and on page 3, in paragraphs 0041-0043); and a user interface (144), operatively coupled to the controller (147), configured to provide electronic control signals to the controller that cause the controller to adjust both the first set of inflatable portions (56, 58) having the adjustable width and the second set of inflatable portions (150) having the adjustable length (also as shown in Figure 6 and as described on page 3, in paragraph 0043).
With respect to claim 11, the reference shows the claimed limitations of an apparatus (10) comprising:  a controller (147) operative to control a support surface system (48) that includes a first set of inflatable portions (56, 58) having an adjustable width and a second set of inflatable portions (150) having an adjustable length, the width and length both adjustable by changing an amount of fluid in each of the first and second sets of inflatable portions (as shown in Figures 1, 2 & 6 and as described on page 2, in paragraphs 0026, 0028, 0029  & 0031 and on page 3, in paragraphs 0041-0043), the controller (147) operative to receive electronic control .

Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2011/0047709 to Tarsaud et al.  With respect to claim 1, Tarsaud et al. ‘709 shows the claimed limitations of a support surface (10) comprising:  a patient fluid support surface comprising a first set of inflatable portions (2a, 2b) having an adjustable width and a second set of inflatable portions (8-1 to 8-4) having an adjustable length, the width and length both adjustable by changing an amount of fluid in each of the first and second inflatable portions (as shown in Figures 1, 2 & 6-7B and as described on page 4, in paragraphs 0052-0058; page 5, paragraphs 0083 & 0084; page 6, paragraph 0084 and on page 11, in paragraph 0164); and a controller housing (14) comprising:  a user interface device; and a controller operative to provide control of both inflating and deflating of the first (2a, 2b) and second (8-1 to 8-4) sets of inflatable portions in response to electronic control signals from the user interface device (as shown in Figure 7B and as described on page 5, in paragraph 0084; page 6, paragraph 0086 and on page 7, in paragraphs 0098 & 0099).
With respect to claim 9, the reference shows the claimed limitations of a method for inflating a patient support surface (10) comprising:  obtaining, from a user interface device and by a controller, electrical control signals indicating a user-defined adjustable width and a user-defined adjustable length; determining one or more fluid control valves that control an 
With respect to claim 10, the reference discloses the claimed limitations of an apparatus (10) comprising:  a controller operative to control a support surface system that includes a first set of inflatable portions (2a, 2b) having an adjustable width and a second set of inflatable portions (8-1 to 8-4) having an adjustable length, the width and length both adjustable by changing an amount of fluid in each of the first and second sets of inflatable portions; and a user interface, operatively coupled to the controller, configured to provide electronic control signals to the controller that cause the controller to adjust both the first set of inflatable portions (2a, 2b) having the adjustable width and the second set of inflatable portions (8-1 to 8-4) having the adjustable length (as shown in Figures 1, 2, 6-7B & 11 and as described on page 4, in paragraphs 0052-0058; page 5, paragraphs 0083 & 0084; page 6, paragraphs 0084 & 0086; page 7, paragraphs 0098 & 0099; page 8, paragraph 0122 and on page 11, in paragraph 0164).

With respect to claim 11, the reference shows the claimed limitations of an apparatus (10) comprising:  a controller operative to control a support surface system that includes a first set of inflatable portions (2a, 2b) having an adjustable width and a second set of inflatable portions (8-1 to 8-4) having an adjustable length, the width and length both adjustable by changing an amount of fluid in each of the first and second sets of inflatable portions, the controller operative to receive electronic control signals from a user interface that cause the controller to adjust both the first set of inflatable portions (2a, 2b) having the adjustable width and the second set of inflatable portions (8-1 to 8-4) having the adjustable length (as shown in Figures 1, 2, 6-7B & 11 and as described on page 4, in paragraphs 0052-0058; page 5, paragraphs 0083 & 0084; page 6, paragraphs 0084 & 0086; page 7, paragraphs 0098 & 0099; page 8, paragraph 0122 and on page 11, in paragraph 0164).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Gowda et al. ‘982, Chambers et al. ‘032, Chambers et al. ‘039, Chambers et al. ‘552, Chambers et al. ‘710, Chambers et al. 7,464,425; Chambers et al. 7,461,425; Chambers et al. ‘663, Chambers et al. ‘752, Chambers et al. ‘848, Chambers et al. ‘847, Chambers et al. ‘860, Chambers et al. ‘768, Chambers et al. ‘767, Gowda et al. ‘053 and Garnero et al. ‘477 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/ROBERT G SANTOS/Primary Examiner, Art Unit 3673